UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. SO ACT NETWORK, INC. (Exact name of registrant as specified in Charter) DELAWARE 000-51886 26-3534190 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 10685-B Hazelhurst Drive #6572 Houston, Texas 77043 (Address of Principal Executive Offices) 210-401-7667 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as ofAugust 13, 2010:223,045,221 shares of Common Stock. SO ACT NETWORK, INC. FORM 10-Q June 30, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3 Quantitative and Qualitative Disclosures About Market Risk 36 Item 4T. Control and Procedures 36 PART II OTHER INFORMATION Item 1 Legal Proceedings 37 Item 1A Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 38 Item 4. Removed and Reserved 38 Item 5. Other Information 38 Item 6. Exhibits 38 SIGNATURE i Item 1. Financial Information SO ACT NETWORK, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 CONDENSED BALANCE SHEETS AS OF JUNE 30, 2, 2009 (AUDITED). PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2, 2005 (INCEPTION) TO JUNE 30, 2010 (UNAUDITED). PAGE 3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM DECEMBER 9, 2005 (INCEPTION) TO JUNE 30, 2010 (UNAUDITED) PAGE 4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2, 2005 (INCEPTION) TO JUNE 30, 2010 (UNAUDITED). PAGES 5 - 26 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED). 1 So Act Network, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS June 30, 2010 December 31, 2009 UNAUDITED Current Assets Cash $ $ Prepaid expenses TotalCurrent Assets Property and equipment, net Intangible assets TotalAssets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIENCY) Current Liabilities Accounts payable $ $ Accrued expenses Loan payable - related party Total Current Liabilities Commitments and Contingencies Stockholders' Deficiency Preferred stock,$0.001 par value; 10,000,000 shares authorized, No shares issued and outstanding - - Common stock,$0.001 par value; 295,000,000 shares authorized, 220,195,221 and 188,159,714 shares issued and outstanding, respectively Deferred compensation ) ) Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity/(Deficiency) ) Total Liabilities and Stockholders' Equity/(Deficiency) $ $ See accompanying notes to condensed unaudited financial statements 2 So Act Network, Inc. (A Development Stage Company) Condensed Statements of Operations UNAUDITED For the Three Months Ended, For the Six Months Ended, For the Period From December 9, 2005 (Inception) to June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 June 30, 2010 Revenue $ $
